Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' amendments and arguments filed on 08/10/2022 are acknowledged; in said amendment, applicants’ have amended claims 1 and 5-6 and added new claims 19-20. Thus, amended claims 1-20 are pending in this application and are being considered for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 1-18 rejected under 35 U.S.C. 103(a) as obvious over Zhu1 et al., (US 10,239,905 B2) and further in view of Bian1 et. al., (Cellulose, 2017, Vol. 24: 4205-4216), Bian2 et. al., (Green Chem., 2017, Vol. 19: 3370-3379) and Zhu2 et al., (US 10,006,166 B2), is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 08/10/2022; pages 5-7).   
Examiner Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Michelle Manning on 08/23/2022.
The application has been amended as follows:
In the Claims
Claim 13: in line 1, delete “claim 11” and replace with “claim 12”
Claim 14: in line 2, delete “using” and replace with “by”
Allowable Subject Matter
Claims 1-20 are allowed.

	The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests  a method for fractionating lignocellulosic biomass, the method comprising: dispersing a lignocellulosic biomass in an aqueous solution comprising maleic acid, wherein the lignocellulosic biomass has not undergone a pulping that reduces its lignin content and further wherein the concentration of the maleic acid in the solution is higher than its minimal hydrotrope concentration; …, as recited in allowed claims 1-20.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652